Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed October 18, 2021.
Claims 1, 4, and 10 have been amended.
Claims 1-20 are pending.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitation "the stationary point" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Car Talk” (publicly accessible July 9, 2014); hereinafter referred to as Car, in further view of Hayashi et al. (US Publication 20030164757A1).

    PNG
    media_image1.png
    666
    1000
    media_image1.png
    Greyscale

Figure 1 of the forum post on page 2 depicting a speedometer of a 1966 Rivera
Regarding claim 1, Car teaches speedometer for a transportation vehicle, the speedometer comprising: 
… at least one rotating wheel that is controlled to rotate relative to a stationary portion … rotation of the at least one rotating wheel by relative displacement of an edge of the at least one wheel relative to the stationary portion … (It had drums that had numbers)(page 2; a drum is a rotating wheel which rotates an edge (i.e. drum edge) relative to a stationary portion (i.e. marker at center of gauge, depicted as a fixed line though zero in Figure 1)); 
and … to control the rotation of the at least one rotating wheel relative to a fixed point in the stationary portion … to indicate a speed of the transportation vehicle, wherein a rate of rotation of the wheel is based on a rate of acceleration of the speed of the transportation vehicle (Figure 1 - a rolling speedometer with a fixed line to indicate speed is shown, the examiner notes a speedometer typically includes a drive shaft to control rotation and speedometers rotates at a rate of acceleration).
Car differs from the claim in that Car fails to teach the speedometer is portrayed on a display which depicts rotation and a processor is configured to control the rotation. However, depicting speedometer rotation on a display and a processor configured to control the rotation is taught by Hayashi (The information is converted into a format suitable for display on the speedometer. Preferably, the speedometer is a graphical user device, which is controlled by the controller ... FIG. 4 is a simplified diagram of a graphical user display 400 for a speedometer according to an embodiment of the present invention)([0023] and [0026]; Figure 4 – an exemplary display of rotating wheel speedometer is shown). The examiner notes both Car and Hayashi teach a presenting a speedometer to a user in a vehicle. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Car to include the display and processor of Hayashi such that the rolling speedometer is presented digitally in a graphical user interface. One would be motivated to make such a combination to provide the advantage of indicating a user’s speed in a less expensive, more reliable, and more flexible manner (i.e. digital representation instead of analog representation). 
Regarding claim 2, Car-Hayashi teach the speedometer of claim 1, wherein the at least one rotating wheel rotates relative to a fixed point so as to display indicia of a speed and acceleration of the transportation vehicle (Car - Figure 1 - a rolling speedometer with a fixed line to indicate speed and acceleration is shown).
Regarding claim 3, Car-Hayashi teach the speedometer of claim 1, wherein the at least one rotating wheel rotates so that a current vehicle speed indicia positioned on the at least one rotating wheel aligns on a horizontal rule of the at least one rotating wheel (Car - Figure 1 - a rolling speedometer with a horizontal line which indicates current speed of a vehicle (i.e. a 1966 Rivera) is shown).
Regarding claim 4, Car teaches a … interface for a transportation vehicle, the … interface comprising: 
… at least one wheel that is controlled to rotate relative to a stationary portion … rotation of the at least one wheel by relative displacement of an edge of the at least one wheel, wherein the at least one wheel appears to rotate relative to a fixed point in the stationary point … to convey movement and indicate a speed of the transportation vehicle (It had drums that had numbers)(page 2; a speedometer drum is a rotating wheel which rotates an edge (i.e. drum edge) relative to a stationary portion (i.e. marker at center of gauge, depicted as a fixed line though zero in Figure 1) to indicate speed), and   
wherein a rate of rotation of the wheel is based on a rate of acceleration of the speed of the transportation vehicle (Figure 1 - a rolling speedometer with a fixed line to indicate speed is shown, the examiner notes a speedometer typically includes a drive shaft to control rotation and speedometers rotates at a rate of acceleration).
Car differs from the claim in that Car fails to teach the interface is a user interface (i.e. graphical point of interaction between a user and a computer) and displaying the interface on a display to depict rotation of the wheel. However, displaying a graphical user interface including a rotating wheel speedometer on a display is taught by Hayashi (The information is converted into a format suitable for display on the speedometer. Preferably, the speedometer is a graphical user device, which is controlled by the controller ... FIG. 4 is a simplified diagram of a graphical user display 400 for a speedometer according to an embodiment of the present invention)([0023] and [0026]; Figure 4 – an exemplary display of rotating wheel speedometer is shown). The examiner notes both Car and Hayashi teach a presenting a speedometer to a user in a vehicle. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Car to include the display of Hayashi such that the rolling speedometer is presented digitally in a graphical user interface. One would be motivated to make such a combination to provide the advantage 
Regarding claim 5, Car-Hayashi teach the user interface of claim 4, wherein the at least one wheel rotates relative to the fixed point so as to display indicia of a speed and acceleration of the transportation vehicle (Car - Figure 1 - a rolling speedometer with a fixed line to indicate speed and acceleration is shown).
Regarding claim 6, Car-Hayashi teach the user interface of claim 4, wherein the at least one wheel rotates in a first direction as the vehicle speed increases (Car - Figure 1 - a rolling speedometer is shown, the examiner notes the rolling speedometer has speed markers that increment upward such that the speedometer will roll towards a user as speed increases).
Regarding claim 7, Car-Hayashi teach the user interface of claim 4, wherein the at least one rotating wheel rotates so that a current vehicle speed indicia positioned on the at least one rotating wheel aligns on a horizontal rule of the at least one rotating wheel (Car - Figure 1 - a rolling speedometer with a horizontal line which indicates current speed of a vehicle (i.e. a 1966 Rivera) is shown).
Regarding claim 8, Car-Hayashi teach the user interface of claim 4, wherein the user interface further comprises a numerical value of the speed of the transportation vehicle wheel (Car - Figure 1 - a rolling speedometer with numerical values for speed (e.g. 0, 5, 10, 15) is shown).
Regarding claim 9, Car-Hayashi teach the user interface of claim 4, wherein the at least one wheel includes a plurality of markers positioned around a circumference of the at least one wheel and indicating vehicle speed (Car - Figure 1 - a rolling speedometer with line markers indicating speed (e.g. 0, 5, 10, 15) is shown).
Regarding claim 15, Car-Hayashi teach the user interface of claim 4, wherein the user interface includes at least two wheels including a first wheel and a second wheel, wherein the first wheel includes a plurality of markers positioned around a circumference of the first wheel and indicating vehicle speed (Hayashi - A first graphical display portion 401 of the display for outputting a first current speed indication 402 of the motor vehicle using a first convention-miles per hour ... A second graphical display portion 403 of the display for outputting a second current speed indication 404 of the motor vehicle using a second convention ... first current speed indication is ... miles per hour and the second current speed indication is ... kilometers per hour)([0026] and [0027]).
Regarding claim 16, Car-Hayashi teach the user interface of claim 15, wherein the first and second wheels rotate together relative to respective fixed points so as to display indicia of a speed and acceleration of the transportation vehicle (Hayashi - The second display portion is coupled to the first display portion such that the first current speed indication in the first convention is aligned to the second current speed indication in the second convention. As the speed changes, the speed indications give an appearance of revolving 407)([0026]).
Regarding claim 17, Car-Hayashi teach the user interface of claim 4, wherein the user interface includes at least two wheels including a first wheel and a second wheel, wherein the first wheel is an outer wheel and the second wheel is an inner wheel (Hayashi - FIG. 4 is a simplified diagram of a graphical user display 400 for a speedometer ... each of the display portions appear in three dimensions, which give an appearance of a revolving ring structure, where the numerical values of the speed are provided)([0026] and [0027]; Figure 4 – an exemplary display of rotating wheel speedometer including a first outer wheel and an inner second wheel is shown).
Regarding claim 18, Car-Hayashi teach the user interface of claim 17, wherein the outer wheel includes markers around the circumference of the outer wheel in ascending order to indicate vehicle speed (Hayashi - The numerical values are provided where they revolve about an axis of rotation)([0027])
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Car, Hayashi, and in further view of Han (US Publication 2015/0177956 A1).
Regarding claim 14, Car-Hayashi teach the user interface as applied above, Car-Hayashi differs from the claim in that Car-Hayashi fails to teach graphics with shading that varies based on transportation speed. However, graphics with shading that varies based on transportation speed is taught by Han (The UI changer may change a color of a graphic entity displayed in the background display area among the plurality of graphic entities according to the vehicle speed in the first user mode)([0013]). The examiner notes Car, Hayashi, and Han teach a presenting information to a user in a vehicle. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the interface of Car-Hayashi to include the graphical shading of Han such that the rolling speedometer varies in color according to transportation speed. One would be motivated to make such a combination to provide the advantage of allowing a user to quickly discern vehicle speed. 

Allowable Subject Matter
Claims 10-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent statutory form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for presenting a vehicle’s speed to a user.
6844811B2
8055419B2
EP3631686A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145